Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.   	On page 7 of the remark in the Appeal brief Applicant argued 112 rejection for claims 1 and 29 are improper and further argued that “apparatus” could be the router or could be an apparatus associated with the router.   	
 	
In response:
 	The examiner respectfully disagrees. It is unclear by the language of the claim as to whether the apparatus is performing assigning, or a router is performing assigning, as the claim appears to make a distinction between the two.  The specification does not explain to one of ordinary skill in the art how an apparatus separate from the router would perform the assigning.  For purposes of examination the claim will be interpreted as a router performing the assigning. In order to overcome this rejection, the applicant is invited to amend the claim to clarify the assigning steps are performed by the apparatus, or claim a router comprising a processor and memory storing instructions (See Applicant’s own Fig.21)  causing the router to perform the assigning steps.


2.   	On pages 8-9 of the remark in the argued prior art fails to teach the claimed limitation “assign, by a router of a network from a local label space of the router, a label block identifier (LBI) to a local block of labels assigned by the router for identification of virtual private networks (VPNs) in the network” and further argued that label base (LB) does not identify a VPN 

In response:
 	The examiner respectfully disagrees. Applicant’s own ORIGINAL specification at [0083]-[0085] discloses a router sends a packet to another router that includes label block identifier (LBI) and offset level (OL) = label index(LI) . Applicant’s own specification at [0083] also discloses starting label of LB identify by LBI. 
 	Prior art kothari discloses similar feature at Fig.1A; 1B and [0022]-[0023].  Kothari at [0022]-[0023]; [0053] and Fig.1A shows and discloses a router (i.e PE router 110-1) advertises VPLS (=VPN) to other router (i.e PE router 110-3) in the network. During the advertisement, PE router 110-1 includes label base (I,e LB= 11). Here label base=11 corresponds to LBI. [0023] discloses “Label base (LB) may correspond to a starting value of a label in an advertised label block” means label base (=LBI) is assigned to a label. Since LB (=LBI) is included or assigned in order to advertise VPLS (=VPN), therefore LB is used to identify a VPLS or VPN.  

3.   	On pages 9-10 of the remark in the argued prior art fails to teach the claimed limitation ““assign, by the router to a VPN, a tuple including the LBI and a label index (LI) that indicates a location of a label of the VPN within the local block of labels.”

 In response:
 	The examiner respectfully disagrees. First examiner notes here that at page 9 of the remarks, Applicant improperly indicated that “examiner assets that the OFF parameter of Kothari discloses the LBI of Applicant’s claim”. Examiner respectfully disagrees. In the office action examiner clearly indicated that label base LB corresponds to LBI (See Non -Final office action dated 6/28/2022 at page 4). In the office action examiner indicated that LB corresponding Applicant’s LBI and block offset OFF corresponding to Applicant’s label index LI         
 	Secondly, Applicant’s own ORIGINAL specification at [0083]-[0085] discloses a router sends a packet to another router that includes label block identifier (LBI) and offset level (OL). Applicant’s own original application at [0084] also discloses offset level OL corresponding to level index LI. 
 	 Prior art Kothari discloses similar feature at Fig.1A; 1B and [0022]-[0023].  Kothari at [0022]-[0023]; [0053] and Fig.1A shows and discloses a router (i.e PE router 110-1) advertises VPLS (=VPN) to other router (i.e PE router 110-3) in the network. During the advertisement, PE router 110-1 includes label base (I,e LB= 11) and block offset (i.e OFF) corresponding to tuple. Here block offset (i.e OFF) corresponding to level index. [0023] also discloses block offset OFF (=LI) correspond to a starting customer site ID value that may map to the LB contained in advertisement for VPLS (=VPN). [0023] also discloses OFF (=LI) is used to identify the label block from which a particular label value may be selected to setup a PW for a remote customer site means OFF (=LI) indicates a location of a label. [0026]; Fig.1A shows and discloses OFF=1 and LB= 31 means label 31 of the label block is located in the 1st customer site or 1st location and OFF=2 and LB= 32 means label 32 of the label block is located in the 2nd customer site or 2nd location. Fig.1A shows PW table (i.e 125-1; 125-3) shows block of labels.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	It is unclear by the language of the claim as to whether the apparatus is performing assigning, or a router is performing assigning, as the claim appears to make a distinction between the two.  The specification does not explain to one of ordinary skill in the art how an apparatus separate from the router would perform the assigning.  For purposes of examination the claim will be interpreted as a router performing the assigning. In order to overcome this rejection, the applicant is invited to amend the claim to clarify the assigning steps are performed by the apparatus, or claim a router comprising a processor and memory storing instructions (See Applicant’s own Fig.21)  causing the router to perform the assigning steps.    
 	Based on the claim language and applicant’s own specification, the apparatus and the router are two different devices. Applicant’s own specification at paragraph [0285] in the pre-grant publication discloses that the apparatus could be a mobile phone or server which is different than the router as shown in Fig.1 and disclosed at paragraph [0025]. A mobile phone and a router are two different devices which is also well known in the technology. From the claim language it is not clear if the apparatus (i.e a mobile phone or server) is assigning the LBI and label index or the router is assigning the LBI and label index and therefore scope of the claim is not clear. For purposes of examination the claim will be interpreted as a router performing the assigning
 	  
    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-22 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S.  Pre-Grant Publication US 2012/0113803 to Kothari et al. (hereinafter Kothari).

 	As to claims 1 and 12, Kothari discloses an apparatus comprising: 
 	at least one processor (Kothari; [0037] discloses control module corresponds to processor); and 
 	at least one memory storing instructions that when executed by the at least one processor, cause the apparatus (Kothari; [0037]) at least to: 
 	assign, by a router of a network from a local label space of the router, a label block identifier (LBI) to a local block of labels assigned by the router for identification of virtual private networks (VPNs) in the network (Kothari at [0022]-[0023] and Fig.1A shows and discloses a router (i.e PE router 110-1) advertises VPLS (=VPN) to other routers in the network. During the advertisement, PE router 110-1 includes label base identifier (I,e LB= 11). Here label base=11 corresponds to LBI. [0023] discloses “Label base (LB) may correspond to a starting value of a label in an advertised label block” means label base (=LBI) is assigned to a label. Since LB is included or assigned in order to advertise VPLS (=VPN), therefore LB is used to identify a VPLS or VPN. [0026] discloses PE router 110-1 serves two customer sites or VPN (i.e customer site A and customer site B) and therefore allocating or assigning two LB based on the advertisement receiving from PE 110-3. LB 31 is assigned to customer site A or 1st VPN and LB is assigned to customer site B or 2nd VPN); 
 	assign, by the router to a VPN, a tuple including the LBI and a label index (LI) that indicates a location of a label of the VPN within the local block of labels (Kothari; [0022]-[0023] and Fig.1A shows and discloses a router (i.e PE router 110-1) advertises VPLS (=VPN) to other routers in the network. During the advertisement, PE router 110-1 includes VE block offset or OFF (I,e OFF= 1) that may map to the LB. Here OFF=1 corresponds to label index. [0023] also discloses OFF may be used to identify the label block from which a particular label value may be selected to setup a PW for a remote customer site. Here identified label block corresponds to the location of the label. [0026]; Fig.1A shows and discloses OFF=1 and LB= 31 means label 31 of the label block is located in the 1st customer site or 1st location and OFF=2 and LB= 32 means label 32 of the label block is located in the 2nd customer site or 2nd location); and 
 	support, by the router, association of the tuple with a packet of the VPN (Kothari; Fig.1A; 1B; [0022]-[0024] shows and discloses a LB 11 (= LBI) and block offset OFF in VPLS (=VPN) and also discloses this information is used to indicate a particular location. [0022]-[0024] also discloses a router sending an advertisements to the other router that includes LB and OFF (=tuple) means supporting, by the router, association of the tuple with a packet of the VPN). 

 	As to claims 2 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition, Kothari discloses wherein the LBI and the LI uniquely identify the VPN within the network (Kothari; [0022]-[0023] discloses a router (i.e PE router 110-1) advertises VPLS (=VPN) to other routers in the network. During the advertisement, PE router 110-1 includes VE block offset or OFF (I,e OFF= 11) (=LI) that may map to the LB (=LBI). Fig.1A and 1B shows LB=31, OFF=1 uniquely identify one VPLS and LB=21, OFF=1 uniquely identify another VPLS). 

	As to claims 3 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition, Kothari discloses wherein the LBI indicates at least one base address, and the LI indicates the location of the label of the VPN relative to the at least one base address (Kothari; [0022]-[0023]; [0026] Fig.1A and FIG.1B shows and discloses LB 31 (=LBI) indicates base address or 1st address from which other LB (i.e LB 32) is created. In this example, the starting value is equal to 31.  Block offset (OFF) (also referred to as VE block offset) may correspond to a starting customer site ID value that may map to the LB contained in advertisement. OFF 1 is map to LB 31 and OFF 2 is map to the LB 32) 

	As to claims 4 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition, Kothari discloses wherein the local label space comprises a contiguous block of labels (Kothari; Fig.1A: 125-1; [0022]-[0023]; [0026] shows and discloses contiguous block of labels (i.e 31, 32 etc)).

	As to claims 5 and 16, the rejection of claim 4 as listed above is incorporated herein. In addition, Kothari discloses wherein a number of contiguous labels in the local label space is determined statically based on a maximum number of VPNs (Kothari; Fig.1B: pw Table 125-1 shows max labels are 2 and Fig.1B: PW Table 125-3 max label are 3).

	As to claims 6 and 17, the rejection of claim 4 as listed above is incorporated herein. In addition, Kothari discloses wherein the instructions when executed by the at least one processor, cause the apparatus at least to:
 	allocate a second block of labels in the local label space in response to the first block of labels being consumed by provisioned VPNs (Kothari; Fig.1A; [0022]-[0023]; [0026] shows and discloses to allocate LB 32 (= a second block of labels) to customer site B, after allocating LB 31 (= a first block of labels) to customer site A)     

	As to claims 7 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition, Kothari discloses wherein the instructions when executed by the at least one processor, cause the apparatus at least to: 
 	programming a forwarding table to map the label of the VPN to at least one first forwarding rule for packets received via the first VPN (Kothari; Fig 1B; [0023]-[0027] shows and discloses when router PE 110-1 receives packet from the router 110-3, it creates a table 125-1 that includes LB 31 and OFF 1 for customer site A and LB 32 and OFF 2 for customer site B for forwarding packets corresponds to programming a forwarding table to map the label of the VPN to at least one first forwarding rule for packets received via the first VPN)    

	As to claims 8 and 19, the rejection of claim 7 as listed above is incorporated herein. In addition, Kothari discloses wherein the instructions when executed by the at least one processor, cause the apparatus at least to: 
 	receive a second tuple including the LBI and a second LI associated with a second VPN (Kothari; Fig.4B shows PE router 110-3 receives advertisement from PE router 110-1 and PE router 110-2 means one could be a second tuple (i.e advertisement received from router 110-2). Advertisement sent from 110-2 includes label base LB=21 and OFF=1 as shown in Fig.4B: 120-2 which is received by PE router 110-3), and 
 	storing a second label of the second VPN (Kothari; Fig.4B: 125-4).

	As to claims 9 and 20, the rejection of claim 8 as listed above is incorporated herein. In addition, Kothari discloses wherein the instructions when executed by the at least one processor, cause the apparatus at least to: 
	programming the forwarding table to map the second label of the second VPN to at least one second forwarding rule for packets received via the second VPN (Kothari; Fig 4B; shows and discloses PE router 110-3 receives advertisement from PE router 110-1 and PE router 110-2 means one could be a second tuple (i.e advertisement received from router 110-2). Advertisement sent from 110-2 includes label base LB=21 and OFF=1 as shown in Fig.4B: 120-2 which is received by PE router 110-3 when router PE 110-3 receives packet from the router 110-2, it creates a table 125-4 that includes LB 21 and OFF 1 for first customer site and other labels and offsets (i.e LB 22, 23 and offset 2, 3) for other customer sites)

	As to claims 10 and 21, the rejection of claim 9 as listed above is incorporated herein. In addition, Kothari discloses wherein the instructions when executed by the at least one processor, cause the apparatus at least to: 
 	receive a packet encoded with the second tuple (Kothari; Fig 4B; shows and discloses PE router 110-3 receives advertisement from PE router 110-1 and PE router 110-2 means one could be a second tuple
 	identifies the second label of the second VPN based on the second tuple (Kothari; Fig 4B; shows and discloses of identifying LB 21 (=second label) from the advertisement 120-2 (=the second tuple) received from PE router PE 110-2), and 
 	determines the at least one second forwarding rule for the packet based on the forwarding table and the second label (Kothari; Fig 4B; shows and discloses of creating a table 125-4 based on the advertisement that includes second label LB 21 and other labels LB 22 and 23 for forwarding a packet. Creating other labels and other offsets for forwarding a packet corresponds to forwarding rule) 

	As to claims 11 and 22, the rejection of claim 10 as listed above is incorporated herein. In addition, Kothari discloses wherein the instructions when executed by the at least one processor, cause the apparatus at least to
 	 receive the packet encoded with the second tuple via a multicast distribution tree (MDT) that is shared by the VPN and the second VPN (Kothari; Fig 4B; shows and discloses a router (i.e PE 110-3) can advertise same LB and same offset to the plurality of PE router PE 110-1 and 110-2 and based on the advertisement PE router 110-1 and 110-2 creates forwarding tables 125-1 and 125-2)

	As to claim 29, Kothari discloses an apparatus, comprising: 
 	at least one processor (Kothari; [0037] discloses control module corresponds to processor); and 
 	at least one memory storing instructions that when executed by the at least one processor, cause the apparatus (Kothari; [0037]) at least to: 
 	support, by a router, association of a tuple with a virtual private network supported by a network, wherein the tuple includes a label block identifier and a label index (Kothari; Fig.1A; 1B; [0022]-[0024] shows and discloses a router sends an advertisements to another router that includes LB (LBI) and OFF (=label index) means supporting, by the router, association of the tuple with a packet of the VPN. Here LB and label index included in the advertisement corresponds to tuple); 
 	wherein the label block identifier is an identifier configured for use by the router to identify a local label block assigned by the router, from a local label space of the router, for identification of virtual private networks in the network (Kothari; [0022]-[0023] and Fig.1A shows and discloses a router (i.e PE router 110-1) advertises VPLS (=VPN) to other routers in the network. During the advertisement, PE router 110-1 includes VE block offset or OFF (I,e OFF= 11) that may map to the LB. Here OFF=1 corresponds to label index. [0023] also discloses OFF may be used to identify the label block from which a particular label value may be selected to setup a PW for a remote customer site. Here identified label block corresponds to the location of the label. [0026]; Fig.1A shows and discloses OFF=1 and LB= 31 means label 31 of the label block is located in the 1st customer site or 1st location and OFF=2 and LB= 32 means label 32 of the label block is located in the 2nd customer site or 2nd location); 
 	wherein the label index indicates a size of an offset configured to identify a local label, within the local label block of the router, assigned to the virtual private network at the router (Kothari; Fig.1A and 1B; [0022]-[0023]; [0026]-[0027] shows and discloses a router (i.e router 110-1) receives an advertisement from another router (i.e router 110-3) and the router PE 110-1 support 2 customer sites and therefore router 110-1 assigns two offsets means size of the offset is 2. Fig.1:125-1 shows offset 2 (=label index) indicates the size of the local label is 2 and Fig.1:125-3 shows offset 3 (=label index) indicates the size of the local label is 3. Applicant’s own specification at [0029] in the pre-grant publication discloses the similar feature)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478